Citation Nr: 1046383	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
coronary artery disease (CAD), status post stent placement.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 until 
retiring in January 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from 
a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, 
in relevant part, granted service connection for CAD, status post 
stent placement, and assigned an initial 0 percent 
(i.e., noncompensable) rating retroactively effective from 
February 1, 2006, the day after the Veteran's military service 
ended when he returned to life as a civilian.  That RO considered 
his claim, rather than the RO in Atlanta (Decatur), Georgia, 
the state where he resides, because of his participation in the 
Benefits Delivery at Discharge (BDD) program.  The purpose of the 
BDD program is to help ensure a smooth transition from military 
to civilian status by allowing service members to file pre-
discharge claims for disability compensation with VA.  He 
appealed for a higher initial rating for his heart disability.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The RO in Atlanta (Decatur), Georgia, since has issued a decision 
in February 2008, during the pendency of his appeal, increasing 
the initial rating for his heart disability to 10 percent, also 
retroactively effective from February 1, 2006.  He has continued 
to appeal, requesting an even higher rating.  AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is 
seeking the highest possible rating unless he expressly indicates 
otherwise).

Since, however, his claim requires further development, the Board 
is remanding his claim to the RO via the Appeals Management 
Center in Washington, DC.




REMAND

The Veteran's CAD is rated as 10-percent disabling under 38 
C.F.R. § 4.104, Diagnostic Code 7005.  Under this code, a 10 
percent rating is assigned when the CAD results in a workload of 
greater than 7 metabolic equivalents (METs), but not greater than 
10 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or when continuous medication is required.  A higher 30 
percent rating is assigned when the CAD results in a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 
7005.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram of 
body weight per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by exercise 
testing cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

During his September 2005 VA examination, the Veteran reported a 
history of CAD.  Because he was participating in the BDD program, 
that examination occurred even before his retirement from the 
military.  He also indicated that he had daily angina, dyspnea on 
moderate exertion, and fatigue.  Stress testing had revealed a 
METs level of 10.4 in August 2005.  The examiner indicated the 
Veteran's CAD had significant effects on his occupation due to 
increased absenteeism.  He pointed out the Veteran had lost 
thirty days of work due to his CAD in 2005.  That examiner also 
indicated the Veteran was restricted in terms of his physical 
exertion due to his CAD.



During a subsequent VA examination in June 2006, so after having 
retired from the military, the Veteran indicated he had received 
the diagnosis of CAD in 2005 based on the results of a coronary 
catheterization.  He also said he was experiencing intermittent 
chest pain two to four times per week and fatigue, mostly at 
rest, but occasionally precipitated by physical activity.  
Physical examination included chest x-rays that revealed no 
cardiac or hilar enlargement, but some linear scar or atelectatic 
strands at the left lower lung was observed.  The results of an 
echocardiogram revealed a normal sinus rhythm; it was considered 
to be normal.  The results of an electrocardiogram (EKG/ECG), 
however, were not within normal limits as the Veteran had an 
ejection fraction of 65 to 70 percent.  The examiner diagnosed 
CAD, status post stent placement and a METs level of 8.

During an even more recent August 2009 VA examination, the 
Veteran reported that his cardiac condition hampered his ability 
to get a job because he cannot over exert himself.  [The RO since 
has issued a rating decision in September 2009 denying a total 
disability rating based on individual unemployability (TDIU).  
See Rice v. Shinseki, 22 Vet.App. 447 (2009) and Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001), indicating a TDIU claim is 
a derivative of a claim for an increased rating where the Veteran 
is alleging his unemployability is at least partly the result of 
the disability for which he is requesting a higher rating.]  He 
denied experiencing chest pain with exertion.  The examiner 
performed a physical examination and reported the Veteran had a 
METs level of 4-5.  An EKG revealed a normal sinus rhythm and an 
echocardiogram revealed that the left ventricular chamber was 
normal in size.  However, there was mild concentric left 
ventricular hypertrophy.  The overall left ventricular systolic 
function was normal with an ejection fraction between 60 and 65 
percent.  The left atrium was normal in size and function; the 
aortic valve was normal in structure; and there was trace mitral 
and tricuspid regurgitation.  This examiner also diagnosed CAD, 
status post stent placement.

When issuing a statement of the case (SOC) in February 2008, the 
RO discussed the results of the earlier September 2005 and June 
2006 VA examinations.  But when issuing  a supplemental SOC 
(SSOC) in March 2010, the RO failed to also address the results 
of the most recent VA examination in August 2009.  38 C.F.R. 
§ 19.31.

Moreover, while the August 2009 VA examiner indicated the 
Veteran's METs score was 4-5, this examiner did not provide any 
explanation for this result.  The results of the echocardiogram 
revealed that the left ventricular ejection fraction was 60 to 65 
percent, so possibly not in accordance with the reported METs 
level.  Consequently, an addendum opinion needs to be obtained 
before determining whether the current 10 percent rating for the 
heart disability is appropriate.  38 C.F.R. § 4.2.
 
Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  Return the claims file to the examiner 
that performed the most recent August 2009 
VA examination.  Ask that he provide an 
explanation for the reported METs level of 
4-5, specifically insofar as whether this 
score was based on exercise stress testing 
or an estimation of the Veteran's level of 
activity and workload capacity.  If based 
on the examiner's estimation, he should 
specify what level of activity warrants the 
assignment of the estimated METs level.  If 
this examiner is unavailable to provide 
this further comment, or it is determined 
that another examination is needed to 
obtain this additional information or 
cannot be provided by someone else 
similarly qualified to make this 
determination, then the Veteran should be 
reexamined.

Whatever the situation, the claims file 
must be made available to and reviewed by 
the examiner for the pertinent medical and 
other history.  The examiner should discuss 
the current status of the Veteran's CAD, 
including describing all functional 
incapacity related to this disability.  All 
required diagnostic testing and evaluation 
should be performed, including any 
necessary additional METs testing, except 
when medically contraindicated or if the 
left ventricular ejection fraction is 50 
percent or less, or if there is chronic 
congestive heart failure or there has been 
one episode of congestive heart failure 
within the past year.  38 C.F.R. § 4.100 
(2010).  If testing cannot be done, the 
examiner should so state and then provide 
an estimated METs level and discuss what it 
is based on.

A full and complete rationale for all 
opinions, including the METs level, is 
required.  The examiner is also requested 
to comment on the impact of the Veteran's 
CAD upon his ability to obtain and maintain 
substantially gainful employment.

2.  Then readjudicate the claim for an 
initial rating higher than 10 percent for 
the heart disability in light of the 
additional evidence.  If this claim is not 
granted to the Veteran's satisfaction, send 
him an SSOC and give him time to submit 
additional evidence and/or argument in 
response before returning this claim to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



